Citation Nr: 0409035	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967 and from December 1971 to January 1988.

In an October 1997 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for diabetes mellitus.  The veteran was 
notified of that decision and did not appeal, and the October 
1997 decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1997).

The veteran again claimed entitlement to service connection 
for diabetes mellitus, and in an August 2002 rating decision 
the RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
perfected an appeal of the August 2002 decision, which is now 
before the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
diabetes mellitus in October 1997, and that decision became 
final in the absence of an appeal.

2.  The evidence submitted subsequent to the October 1997 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not raise a 
reasonable possibility of substantiating the claim.

3.  The changes to the regulations pertaining to the 
presumption of service connection for veterans who were 
exposed to herbicide agents during service do not provide a 
new basis of entitlement to service connection for diabetes 
mellitus.


CONCLUSION OF LAW

The October 1997 rating decision in which the RO denied 
entitlement to service connection for diabetes mellitus is 
final, new and material evidence has not been received, a new 
basis of entitlement to service connection has not been 
created, and the claim is not reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1103 (1997); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his diabetes mellitus, which was 
diagnosed in the early 1990s, was caused by his exposure to 
herbicides and pesticides while in service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  The 
VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
on or after August 29, 2001, VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
See Paralyzed Veterans of America, et. al., 345 F.3d at 1342; 
38 C.F.R. § 3.159(b) and (c) (2003).

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 2002 by informing him of the 
provisions of the VCAA and the evidence that could be 
considered new and material.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, the veteran could obtain 
the evidence and submit it to the RO.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  The veteran 
responded to that notice by reporting that he had no 
additional evidence to submit.

In the April 2003 statement of the case the RO informed the 
veteran of the regulatory requirements for establishing 
entitlement to service connection and the rationale for 
determining that the evidence he had then submitted was not 
new and material as to those requirements.  The RO notified 
the veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence that could be considered new and material, and the 
evidence needed to substantiate his claim for service 
connection.  See 38 U.S.C.A. § 5103 (West 2002).  

In an attempt to reopen a previously denied claim, VA also 
has a duty to assist the veteran in obtaining existing 
evidence that may be found to be new and material.  In that 
situation the statute and regulation provide that VA will 
make reasonable efforts to help the veteran obtain existing 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The claimant is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  See 
Paralyzed Veterans of America, et. al., 345 F.3d at 1342; 
38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA and service department 
treatment records he identified.  The RO also provided him a 
VA medical examination and obtained a medical opinion 
regarding the claimed nexus between the pesticides and 
herbicides that he used during service and the development of 
diabetes mellitus.  The veteran has not alluded to the 
existence of any other existing evidence that is relevant to 
his appeal.  The Board concludes that all relevant data has 
been obtained for determining whether new and material 
evidence has been presented, and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings related to diabetes or having 
sugar in the urine.  During a May 1975 periodic examination 
he reported that his mother had diabetes.  Routine diagnostic 
testing in February 1986 revealed protein in his urine, but 
not sugar or glucose.  The records show that during service 
he was exposed to diazanon, malathion, dursbane, phostoxin 
(phosgene), sevin, chlordane, and glamone (paraquat).  The 
records do not indicate that he was exposed to Agent Orange; 
dioxin; 2,4-D; 2,4,5-T; TCDD; cacodylic acid; or picloram.  
See 38 C.F.R. § 3.307(a)(6) (2003) (defining "herbicide 
agent").

His discharge certificate indicates that his military 
occupational specialty (MOS) included being a pest control 
technician for 14 years, and that he received training in 
plant pest management, herbicide application, disease vector 
and pest control technology, and aluminum phosphide 
fumigation.  He had no service in the Republic of Vietnam at 
any time.

He initially claimed entitlement to compensation benefits for 
the residuals of herbicide and insecticide exposure in 
February 1988, on separation from service.  He underwent an 
Agent Orange Registry protocol examination in July 1988, 
during which he reported having been exposed to Agent Orange 
while in service, in that he used the chemical to keep the 
runways free of vegetation when stationed in the Azores.  The 
examiner noted his history of Agent Orange exposure, but the 
examination revealed no disabilities related to the claimed 
exposure.

In an October 1988 rating decision the RO denied entitlement 
to service connection for the residuals of Agent Orange 
exposure, because the medical evidence did not reveal the 
existence of any residuals.  In that rating decision the RO 
did not address the issue of entitlement to service 
connection for diabetes, because the evidence did not show 
that the veteran then had diabetes.

In May 1997 the veteran submitted a claim for service 
connection for diabetes, which he claimed to have been caused 
by his exposure to herbicides and pesticides in service, 
including dioxins, chlorinated hydrocarbons, and organic 
phosphates.  He also claimed to have had sugar in his urine 
while in service.

Treatment records from the Womack Army Medical Center reveal 
that the veteran was hospitalized sometime in 1992 for 
pancreatitis, and that the diagnosis of sugar diabetes was 
documented in 1993.  The records also indicate that his 
family history was positive for diabetes.  He continued to 
receive treatment for diabetes since 1993.  The records do 
not provide any etiology for the disorder.

Based on the evidence shown above, in the October 1997 rating 
decision the RO denied entitlement to service connection for 
diabetes mellitus.  The RO denied service connection on the 
basis that there was no evidence of the disorder during 
service or within the one-year presumptive period following 
the veteran's separation from service, in that the disorder 
was first documented in September 1993.

The evidence received following the October 1997 decision 
includes service department and VA treatment records 
documenting the ongoing treatment of diabetes mellitus.  A 
June 1999 treatment record indicates that the disorder was 
diagnosed in 1992.  A July 2000 treatment records shows that 
the veteran was hospitalized in 1993 or 1994 for 
pancreatitis, which was probably related to alcohol use.  In 
December 2000 he was noted to have an approximate nine year 
history of diabetes.  He was again treated for acute 
pancreatitis in January 2001.

In his February 2002 request to reopen the previously denied 
claim the veteran reported having been given the diagnosis of 
diabetes in 1992.  He then reported having worked with toxic 
chemicals, including mixing and spraying the chemicals, at 
Lackland Air Force Base, Pope Air Force Base, Seymor-Johnson 
Air Force Base, and Elmendorf Air Force Base, for a total of 
12 years.  He asserted that those toxic chemicals included 
2,4-D; 2,4,5-T; dioxin; and pesticides.  In a May 2002 
statement he reported that the chemicals he used may have 
included Agent Orange.

The RO obtained the veteran's service personnel records, 
which indicate that his duties as an entomology specialist 
included the eradication of vegetation with the use of 
herbicides, as well as infestations of insects and other 
vermin.  He was responsible for determining the appropriate 
chemical, mixing the chemical, and applying it.  He was 
trained in the application of multiple pesticides, 
herbicides, and rodenticides, but the personnel records do 
not document the specific chemicals he used.

During the January 2003 VA examination the veteran reported 
having had diabetes since the 1980s, but the examiner noted 
the results of the Agent Orange examination in 1988, which 
was negative for any evidence of glucose intolerance.  The 
examiner also referenced the medical evidence showing that 
diabetes was initially diagnosed in the early 1990s.  The 
veteran also reported what the examiner characterized as a 
"strong history" of involvement with Agent Orange while in 
the Air Force over a 10-12 year period.  The examiner 
indicated that, based on the veteran's statements, he had had 
adequate exposure to Agent Orange, and that he had developed 
diabetes mellitus.

The examiner in January 2003 had been expressly asked to 
provide an opinion on whether the veteran's diabetes mellitus 
was at least as likely as not related to exposure to 
herbicides and pesticides while in service.  Because the 
examiner did not provide that opinion, the RO asked the 
examiner in February 2003 to provide a supplemental report 
documenting such an opinion.  In a February 2003 report the 
examiner stated that, in his opinion, the veteran's diabetes 
was not the result of exposure to pesticides, rodenticides, 
or weed control chemicals during service.  The examiner also 
noted that had the veteran served in Vietnam, that 
relationship would have been presumed.

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1997).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, there are three methods under which the veteran 
can have his claim reconsidered; by establishing that the 
original decision was clearly and unmistakably erroneous, by 
submitting new and material evidence, and based on an 
intervening substantive change in the controlling law.  See 
Routen v. Brown, 142 F.3d 1434, 1438 (Fed. Cir. 1998), cert. 
denied, 525 U.S. 962 (1998).  The veteran has not raised a 
claim of clear and unmistakable error in the October 1997 
decision in which the RO denied entitlement to service 
connection for diabetes mellitus.  His claim will, therefore, 
be considered under the provisions applicable to new and 
material evidence, and an intervening change in the 
controlling law.

A claim for service connection can be reopened with the 
receipt of new and material evidence.  "New" evidence is 
defined as existing evidence not previously submitted to 
agency decisionmakers, that is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996); 38 C.F.R. 
§ 3.156 (2003).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

A finally denied claim for service connection can also be 
reconsidered if there is an intervening and substantive 
change in a law or regulation that creates a new basis of 
entitlement to a benefit.  See Spencer v. Brown, 4 Vet. App. 
283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 513 U.S. 810 (1994).  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
held:

[W]hen a provision of law or regulation creates a 
new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement 
to a benefit, an applicant's claim of entitlement 
under such law or regulation is a claim separate 
and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  
The applicant's later claim, asserting rights which 
did not exist at the time of the prior claim, is 
necessarily a different claim.

Spencer, 4 Vet. App. at 288-89.

In this regard the Board notes that the regulation defining 
the diseases to which the presumption of service connection 
applies for veterans who were exposed to an herbicide agent 
during service was revised in May 2001 to include diabetes 
mellitus.  See Liesegang v. Secretary of Veterans Affairs, 
312 F.3d 1368 (Fed. Cir. 2002); Disease Associated With 
Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. 
§ 3.309(e) (2003)).  The regulation pertaining to the 
presumption of service connection for veterans who were 
exposed to an herbicide agent during service was also revised 
in July 2003 to provide that a veteran who served in Vietnam 
from January 9, 1962, to May 7, 1975, shall be presumed to 
have been exposed to an herbicide agent during service.  See 
Compensation and Pension Provisions of the Veterans Education 
and Benefits Expansion Act of 2001, 68 Fed. Reg. 34,539 (June 
10, 2003) (codified at 38 C.F.R. § 3.307(a)(6) (2003).

Analysis

The evidence submitted by the veteran following the October 
1997 decision includes the VA and service department 
treatment records documenting the ongoing treatment of 
diabetes mellitus, without any documentation of the etiology 
of the disorder.  That evidence is cumulative and redundant 
of the evidence of record in 1997, which showed that the 
veteran had been treated for diabetes mellitus since at least 
1993.  See Cox v. Brown, 5 Vet. App. 95 (1993) (treatment 
records created years after service that do not indicate that 
the disorder is service connected cannot constitute new and 
material evidence).

The evidence received following the October 1997 decision 
also includes the veteran's statements regarding the 
chemicals he purportedly used in service, specifically 2,4-D; 
2,4,5-T; dioxin; pesticides; and Agent Orange.  Those 
statements are cumulative and redundant of the evidence of 
record in October 1997, which included his allegations 
regarding the use of pesticides, dioxin, and Agent Orange in 
service.  In addition, the service personnel records are 
cumulative and redundant, because his service medical records 
and discharge certificate (which were considered in the 
October 1997 decision) showed that he had worked with 
pesticides and herbicides while in service.

The February 2003 medical opinion indicating that the 
diabetes mellitus is not related to his exposure to 
herbicides, pesticides, or rodenticides is new, in that the 
evidence of record in October 1997 did not include a medical 
opinion regarding the claimed nexus to service.  The evidence 
is not material, however, because it refutes the existence of 
the claimed nexus.  Although the medical opinion relates to 
an unestablished fact necessary to substantiate the claim, it 
does not raise a reasonable possibility of substantiating the 
claim because it shows that the diabetes mellitus is not 
related to an in-service injury.  Evans, 9 Vet. App. at 283.  
For these reasons the Board finds that evidence that is both 
new and material has not been submitted.

The Board also finds that the changes to the regulations 
pertaining to the presumption of service connection for 
veterans exposed to herbicides during service do not provide 
a basis for reconsidering the claim for service connection 
for diabetes.  As an initial matter, it is clear that change 
to a statute or regulation cannot constitute new and material 
evidence because such a change is not "evidence."  Routen, 
142 F.3d at 1442.  In addition, the changes to the regulation 
do not provide a basis for reconsidering the issue of 
entitlement to service connection for diabetes mellitus 
because the changes to the regulation do not create a new 
basis of entitlement in this case.  The United States Court 
of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit") described a regulation providing a new 
basis of entitlement as follows:

There is a good argument that, if a new law 
provides for benefits not previously available, 
even though grounded on some but not all of the 
same facts adjudicated under an earlier law, a new 
cause of action is created along with a new 
entitlement to a remedy.  Thus, if the old law 
required proof of facts A, B, and C, and the new 
law requires proof of facts A, B, and D, a veteran 
who lost the A, B, C case under the old law because 
he could not establish C would seem free to claim 
under the new law, assuming he can establish A, B, 
and D.

Routen, 142 F.3d at 1441-42.

In this case the veteran could have established entitlement 
to service connection for diabetes mellitus in 1997 by 
showing medical evidence of a current diagnosis of diabetes 
(Fact A), evidence of a related disease or injury in service 
(Fact B), and medical evidence of a nexus between the 
currently diagnosed diabetes and the in-service injury (Fact 
C).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curium, 78 F.3d 604 (Fed. Cir. 1996)(table).  Inclusion 
of diabetes mellitus as a disease to which the presumption of 
service connection applies for veterans exposed to Agent 
Orange did not change the requirement that the evidence 
substantiate Fact A (a current diagnosis) and Fact B 
(evidence of the claimed exposure), although the regulation 
establishes the nexus between Fact A and Fact B.  See 
Pearlman v. West, 11 Vet. App. 443 (1998) (although the 
evidence must establish the remaining elements of a claim for 
service connection, the presumptive regulation provides the 
evidence of a nexus).  

The RO denied service connection in October 1997 because 
there was no probative evidence of the purported in-service 
injury--exposure to an "herbicide agent" (Fact B).  The 
July 2003 revision to the regulation pertaining to the 
presumption of exposure to an herbicide agent for veterans 
who served in Vietnam from January 9, 1962, to May 7, 1975, 
does not provide a new basis of entitlement, because the 
veteran in this case had no Vietnam service.  Probative 
evidence of the in-service injury (Fact B), that being 
exposure to an herbicide agent as defined in 38 C.F.R. 
§ 3.307(a)(6), is, therefore, required to substantiate the 
claim for service connection for diabetes mellitus.

In summary, none of the evidence submitted subsequent to the 
October 1997 decision is new and material.  In addition, the 
changes to the regulations pertaining to the presumption of 
service connection for veterans who were exposed to an 
herbicide agent during service do not, in this case, 
establish a new basis of entitlement.  The Board finds, 
therefore, that the claim of entitlement to service 
connection for diabetes mellitus is not reopened.





(continued on next page)

ORDER

The appeal to reopen the claim of entitlement to service 
connection for diabetes mellitus is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



